Appellant insists that we should have held erroneous the refusal of his special charge No. 4 which he asserts presented affirmatively his defensive theory. In addition to what we have already said, and as supporting our conclusion that the law was full charged, we note that appellant's special charge No. 1 was given, which is as follows:
"Gentlemen of the Jury: You are instructed that you cannot convict the defendant for playing dice in the room testified about by the witnesses, but you must believe, beyond a reasonable doubt, that the defendant unlawfully kept said room or was interested in the keeping of said room to be used for the purpose, as a place to bet, wager or gamble with dice."
This presented the theory of the accused. There was no need to repeat it by the giving of special charge No. 4.
The motion for rehearing will be overruled
Overruled. *Page 401